41
                                     Case 18-22797          Doc 26       Filed 04/01/19        Page 1 of 4
                                          United States Bankruptcy Court
                                                                   For The
                                                   District of Maryland/Northern Division
                                                                                                      Case No: 18-22797-RAG
 IN RE: KENNETH SHELL, JR.                            NICOLE SHELL                                      Judge: Robert A. Gordon
        1215 CHELMSFORD CT                            1215 CHELMSFORD CT                                 Date: 4/1/2019
        ABINGDON, MD 21009-1065                       ABINGDON, MD 21009-1065

                                                     NOTICE OF FILED CLAIMS
NOTICE IS HEREBY GIVEN of claims filed, which will be paid in the amounts and manner set forth below, subject to provisions of the Plan
and other Court Orders and Rule 3010(b), Rules of Bankruptcy Procedure.
 Claim #                    Name and Address of Creditor                                      Amount                      Classification
   001      CAVALRY SPV I LLC / 500 SUMMIT LAKE DRIVE #400                                      7,059.06                     Unsecured
            VALHALLA, NY 10595
                                                         Acct: 5348
                                                    Comment:
     002    DISCOVER BANK / DB SERVICING CORPORATION                                              6,842.67                   Unsecured
            P O BOX 3025 / NEW ALBANY, OH 43054
                                                   Acct: 2652
                                                Comment:
     003    CAPITAL ONE / AMERICAN INFOSOURCE LP                                                  3,993.65                   Unsecured
            P O BOX 71083 / CHARLOTTE, NC 28272-1083
                                                                   Acct: 4778
                                                                Comment:
     004    CAPITAL ONE / AMERICAN INFOSOURCE LP                                                    298.70                   Unsecured
            P O BOX 71083 / CHARLOTTE, NC 28272-1083
                                                                   Acct: 4272
                                                                Comment:
     005    MECU OF BALTIMORE INC / 1 SOUTH ST., COLLECTIONS DEPT                                   567.12                      Secured
            BALTIMORE, MD 21202
                                                      Acct: 0194
                                                  Comment:
     006    MECU OF BALTIMORE INC / 1 SOUTH ST., COLLECTIONS DEPT                                 5,506.89                   Unsecured
            BALTIMORE, MD 21202
                                                      Acct: 4711
                                                  Comment:
     007    HOME POINT FINANCIAL CORPORATION / 11511 LUNA ROAD #30                                5,291.40                      Secured
            FARMERS BRANCH, TX 75234
                                                      Acct: 1897
                                                 Comment:
     008    CAPITAL ONE / AMERICAN INFOSOURCE LP                                                  4,339.41                   Unsecured
            P O BOX 71083 / CHARLOTTE, NC 28272-1083
                                                                   Acct: 5257
                                                                Comment:
     009    TD RETAIL CARD SERVICES / C/O CREDITORS BANKRUPTCY SER                                  749.84                   Unsecured
            PO BOX 800849 / DALLAS, TX 75380
                                                      Acct: 2264
                                                 Comment:
     010    VERIZON / by AMERICAN INFOSOURCE LP as agent                                            208.00                   Unsecured
            4515 N SANTA FE AVENUE / OKLAHOMA CITY, OK 73118
                                                      Acct: 0001
                                                 Comment:




                                                      Page 1 of 4
41
                                     Case 18-22797          Doc 26       Filed 04/01/19        Page 2 of 4
                                          United States Bankruptcy Court
                                                                   For The
                                                   District of Maryland/Northern Division
                                                                                                      Case No: 18-22797-RAG
 IN RE: KENNETH SHELL, JR.                            NICOLE SHELL                                      Judge: Robert A. Gordon
        1215 CHELMSFORD CT                            1215 CHELMSFORD CT                                 Date: 4/1/2019
        ABINGDON, MD 21009-1065                       ABINGDON, MD 21009-1065

                                                     NOTICE OF FILED CLAIMS
NOTICE IS HEREBY GIVEN of claims filed, which will be paid in the amounts and manner set forth below, subject to provisions of the Plan
and other Court Orders and Rule 3010(b), Rules of Bankruptcy Procedure.
 Claim #                     Name and Address of Creditor                                     Amount                      Classification
   011      LVNV FUNDING LLC / RESURGENT CAPITAL SERVICES                                       2,511.54                     Unsecured
            PO BOX 10587 / GREENVILLE, SC 29603-0587
                                                          Acct: 3874
                                                     Comment:
     012    GREENSKY LLC / 1797 NORTH EAST EXPRESSWAY #100                                      10,181.08                    Unsecured
            ATLANTA, GA 30329-3614
                                                   Acct: 3723
                                                Comment:
     013    GREENSKY LLC / 1797 NORTH EAST EXPRESSWAY #100                 None                                              Unsecured
            ATLANTA, GA 30329-3614
                                                   Acct: 3723
                                                Comment: WITHDRAWN 12/4/18
     014    GREENSKY LLC / 1797 NORTH EAST EXPRESSWAY #100                 None                                              Unsecured
            ATLANTA, GA 30329-3614
                                                   Acct: 3723
                                                Comment: WITHDRAWN 12/4/18
     015    PORTFOLIO RECOVERY ASSOCIATES LLC / SYNCHRONY BANK                                      299.62                   Unsecured
            PO BOX 41067 / NORFOLK, VA 23541
                                                   Acct: 7803
                                                Comment:
     016    NAVIENT SOLUTIONS INC on behalf of / DEPARTMENT OF EDUCAT                           80,979.22                    Unsecured
            PO BOX 9635 / WILKES-BARRE, PA 18773-9635
                                                        Acct: 5885
                                                     Comment:
     017    STATE EMPLOYEES CREDIT UNION / PO BOX 2070                                            3,984.09                   Unsecured
            GLEN BURNIE, MD 21060
                                                     Acct: 8295
                                                Comment:
     018    STATE EMPLOYEES CREDIT UNION / PO BOX 2070                                            2,055.01                   Unsecured
            GLEN BURNIE, MD 21060
                                                     Acct: 7899
                                                Comment:
     019    STATE EMPLOYEES CREDIT UNION / PO BOX 2070                                            1,350.25                      Secured
            GLEN BURNIE, MD 21060
                                                     Acct:
                                                Comment:
     020    COMPTROLLER OF THE TREASURY / COMPLIANCE DIVISION/INDI                                                             ACCRUE
            301 W PRESTON STREET #409 / BALTIMORE, MD 21201-2383                                                                9,214.00
                                                     Acct: #####5885
                                                 Comment:




                                                      Page 2 of 4
41
                                     Case 18-22797          Doc 26       Filed 04/01/19        Page 3 of 4
                                          United States Bankruptcy Court
                                                                   For The
                                                   District of Maryland/Northern Division
                                                                                                      Case No: 18-22797-RAG
 IN RE: KENNETH SHELL, JR.                            NICOLE SHELL                                      Judge: Robert A. Gordon
        1215 CHELMSFORD CT                            1215 CHELMSFORD CT                                 Date: 4/1/2019
        ABINGDON, MD 21009-1065                       ABINGDON, MD 21009-1065

                                                     NOTICE OF FILED CLAIMS
NOTICE IS HEREBY GIVEN of claims filed, which will be paid in the amounts and manner set forth below, subject to provisions of the Plan
and other Court Orders and Rule 3010(b), Rules of Bankruptcy Procedure.
 Claim #                   Name and Address of Creditor                                       Amount                      Classification
   020      COMPTROLLER OF THE TREASURY / COMPLIANCE DIVISION/INDI                                                            ACCRUE
            301 W PRESTON STREET #409 / BALTIMORE, MD 21201-2383                                                               2,191.00
                                                        Acct: #####5885
                                                   Comment:
     021    CAPITAL WOMENS CARE / PO BOX 791208                                                       None                     Not Filed
            BALTIMORE, MD 21279-1208                                                                                                 .00
                                                                   Acct:
                                                                Comment:
     022    CHARLES EMERGENCY PHYSCIANS / C/O NCO FINANCIAL                                           None                     Not Filed
            P O BOX 41466 / PHILADELPHIA, PA 19101-1466                                                                              .00
                                                        Acct: #####89n1
                                                    Comment:
     023    LIBERTY MUTUAL / PO BOX 55126                                                             None                     Not Filed
            BOSTON, MA 02205-5126                                                                                                    .00
                                                                   Acct:
                                                                Comment:
     024    PATIENT FIRST / P O BOX 5726                                                              None                     Not Filed
            GLEN ALLEN, VA 23058-5726                                                                                                .00
                                                                   Acct: 8832
                                                                Comment:
     026    SUNTRUST BANK / 1797 N EAST EXPY                                                          None                     Not Filed
            BROOKHAVEN, GA 30329                                                                                                     .00
                                                                   Acct: 3723
                                                                Comment:




                                                      Page 3 of 4
41
                                          Case 18-22797              Doc 26        Filed 04/01/19           Page 4 of 4
                                                United States Bankruptcy Court
                                                                          For The
                                                          District of Maryland/Northern Division
                                                                                                                    Case No: 18-22797-RAG
  IN RE: KENNETH SHELL, JR.                                   NICOLE SHELL                                            Judge: Robert A. Gordon
         1215 CHELMSFORD CT                                   1215 CHELMSFORD CT                                       Date: 4/1/2019
         ABINGDON, MD 21009-1065                              ABINGDON, MD 21009-1065

                                                     NOTICE OF FILED CLAIMS
NOTICE IS HEREBY GIVEN of claims filed, which will be paid in the amounts and manner set forth below, subject to provisions of the Plan
and other Court Orders and Rule 3010(b), Rules of Bankruptcy Procedure.
 Claim #                        Name and Address of Creditor                                                Amount                        Classification
   027        I C SYSTEM / P O BOX 64378                                                                         None                         Not Filed
              SAINT PAUL, MN 55164                                                                                                                    .00
                                                                           Acct:
                                                                        Comment:
                                                                                            Total           147,622.55
     DAVID M GROSSMAN ESQ                                                                              3,125.00                Debtor's Attorney
     201 N CHARLES ST #1504

     BALTIMORE, MD 21201-0000
  Pursuant to 11 U.S.C. 502 (a), the filed claims are deemed allowed for purposes of distribution and shall be paid if provided for under the plan.
DEBTOR(S): IF YOU BELIEVE A CLAIM IS NOT CORRECT, YOU MUST FILE AN OBJECTION IN ACCORDANCE WITH BANKRUPTCY RULE 3007
AND LOCAL BANKRUPTCY RULE 3007-1.
                                                                                                                    /s/ Robert S. Thomas, II
                                                                                                                    Robert S. Thomas, II, Trustee
                                                                                                                    300 E. Joppa Road, Suite 409
                                                                                                                    Towson, MD 21286


I hereby certify that on 04/01/2019 a copy of this Notice was served on the Debtor(s) by regular mail, postage prepaid. I further certify that a
copy of this notice was served on the attorney for the Debtor(s) electronically through the Court's ECF system on the date this Report was
uploaded for filing.

                                                                                                    /s/ Robert S. Thomas, II
                                                                                                    Robert S. Thomas, II, Trustee




                                                              Page 4 of 4
